UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50385 (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 90-0821083 (I.R.S. Employer Identification No.) 20301 Ventura Blvd., Suite 126, Woodland Hills, CA91364 (Address of principal executive offices and zip code) (800) 977-5255 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes S No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company S Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes £ No S As of August 13, 2013 there were 620,034,915 shares of the issuer’s common stock, $0.0001 par value per share, outstanding. PART 1 - FINANCIAL INFORMATION ITEM 1. Financial Statements GrowLife, Inc. and Subsidiaries (formerly Phototron Holdings, Inc.) Condensed Consolidated Balance Sheets June 30, 2013 December 31, 2012 (Unaudited) ASSETS Current Assets Cash $ $ Restricted cash Accounts receivable, net Inventory, net Prepaid expenses - Deposits Total current assets Property and equipment, net Intangibles Goodwill Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued expenses Credit line - Deferred revenue Derivative liability - 12% Senior secured convertible notes - Note payableand accrued interest Note payable and accrued interest, related party - Total current liabilities Long-term debt 6% Senior secured convertible notes, net of discount Total long-term debt Total liabilities Stockholders' Equity (Deficit) Preferred stock, $0.0001 par value, 3,000,000 shares authorized and outstanding, respectively - Common Stock, $0.0001 par value, 1,000,000,000 shares authorized, 617,034,915 and 157,000,000 shares issued and outstanding, respectively (1) Additional paid-in-capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to these condensed consolidated financial statements. (1) The December 31, 2012 capital accounts of the Company have been retroactively restated to reflect the equivalent number of common shares based on the exchange ratio of the merger transaction. See Note 2. - 2 - GrowLife, Inc. and Subsidiaries (formerly Phototron Holdings, Inc.) Condensed Consolidated Statement of Operations (Unaudited) For the Three-Month Periods Ended, For the Six-Month Periods Ended, June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Net revenue $ Cost of Goods Sold Gross Profit General and administrative Loss from operations ) Other income (expense) Warrant expense ) - ) - Loss on extinguishment of debt - - ) - Change in fair value of derivative - ) ) ) Interest expense, net ) Net loss $ ) $ ) $ ) $ ) Net loss per share (basic and diluted) $ ) $ ) $ ) $ ) Weighted average shares outstanding (basic and diluted) (2) See accompanying notes to these condensed consolidated financial statements. (2) The capital accounts of the Company have been retroactively restated to reflect the equivalent number of common shares based on the exchange ratio of the merger transaction in determining the basic and diluted weighted average shares. See Note 2. - 3 - GrowLife, Inc. and Subsidiaries (formerly Phototron Holdings, Inc.) Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months ended June 30, Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities Depreciation and amortization Fair value of warrants issued - Fair value of vested stock options and amortization - Amortization of intangible assets - Amortization of debt discount Common stock issued for services rendered Accrued interest on convertible notes payable Change in fair value of derivative liability Loss on extinguishment of debt - Imputed interest on related party notes payable - Changes in operating assets and liabilities Accounts receivable ) Inventory ) Prepaid expenses ) - Other assets ) Accounts payable ) Accrued expenses Delinquent payroll taxes expenses - Deferred revenue ) - Net cash used in operating activities ) ) Investing Activities Cash paid to acquire Rocky Mountain Hydroponics ) - Cash acquired upon acquisition of Rocky Mountain Hydroponics ) Cash paid for store improvements ) - Net cash provided (used) from investing activities ) Financing Activities Proceeds from the issuance of common stock - Proceeds from the issuance of 10% convertible note - Proceeds from options exercised - Proceeds from notes payable Proceeds from notes payable, related party - Payments of notes payable and accrued interest ) - Proceeds from credit line - Advances from related party - Capital contributions - Net cash provided by financing activities Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information Cash paid for interest $ $
